Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 09/28/2022, has been entered.
Claims 1-39 are canceled.
Claims 40-59 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 40-41, 43-52 and 54-59 rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (“Mizuno”) [US Patent 5,876,325] in view of Adams (“Adams”) [U.S Patent Application Pub. 2015/0244903 A1] further in view of Perwass et al (“Perwass”) [US 2012/0050562 A1 provided by IDS filed on 11/07/2019]

Regarding claim 40, Mizuno meets the claim limitations as follows: 
A method for providing mediated-reality surgical visualization, the method comprising: 
capturing light field data of a surgical site via one or more light field cameras [Fig. 29A, 29B; col. 21, ll. 10-28: describes two cameras 210a, 210b capturing light at angles фL and фR  from the surgical site 232]; 

processing the light field data to render (a) a first virtual camera (i.e. to render a 3D virtual image 232’ corresponding to left eye of HMD 208 at the angle θL via a  1st camera 210a) [Fig. 28, 29A, 29B; col. 20, ll. 35-67; col. 21, 22] corresponding to a position (i.e. ‘determining the position of the eye (212a or 212b) … and subsequently detecting the orientation of the optical axis of the eye…’) [col. 21, 22] of a left eye of a user wearing a head-mounted display assembly relative to the surgical site and (b) a second virtual camera (i.e. to render a virtual 3D image 232’ corresponding to right eye of HMD 208 at the angle θR  via a 2nd camera 210b) [Fig. 28, 29A, 29B; col. 20, ll. 35-67; col. 21, 22] corresponding to a position (i.e. ‘determining the position of the eye (212a or 212b) … and subsequently detecting the orientation of the optical axis of the eye…’) [col. 21, 22] of a right eye of the user wearing the head-mounted display assembly relative to the surgical site (i.e. ‘the object 232 present in the body cavity’) [col. 21, ll. 10-67], wherein the position of the first virtual camera and the position of the second virtual camera are different than a position of the one of more light field cameras relative to the surgical site [Fig. 29A: ‘observing the virtual image 232’ of the object 232’ from two different positions of the left eye (the directional angle θL via a  1st camera 210a) and of the right eye (the directional angle θR  via a 2nd camera 210b)];

presenting a first image [Fig. 29A: virtual image 232’] corresponding to the first virtual camera [Fig. 29B: 1st camera 210a] at a first display of the head-mounted display assembly, wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user, and wherein the first display is viewable by the left eye of the user [Fig. 28, 29A, 29B; col. 21, 21: ‘The video signals are supplied to the HMD 208’] and that is different than a point of view of the one or more light field cameras [Fig. 29A: ‘observing the virtual image 232’ of the object 232’ from two different positions of the left eye (the directional angle θL via a  1st camera 210a) and of the right eye (the directional angle θR  via a 2nd camera 210b)], and wherein the first display is viewable by the left of the user [Fig. 29A, 29B]; and 

presenting a second image [It is not shown] corresponding to the second virtual camera [Fig. 29B: 2nd camera 210b] at a second display of the head-mounted display assembly, wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user, and wherein the second display is viewable by the right eye of the user [Fig. 28, 29A, 29B; col. 21, 21: ‘The video signals are supplied to the HMD 208’] and that is different than a point of view of the one or more light field cameras [Fig. 29A: ‘observing the virtual image 232’ of the object 232’ from two different positions of the left eye (the directional angle θL via a  1st camera 210a) and of the right eye (the directional angle θR  via a 2nd camera 210b)], and wherein the second display is viewable by the right of the user [Fig. 29A, 29B].
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
capturing light field data of a surgical site via one or more light field cameras;

wherein the position of the first virtual camera and the position of the second virtual camera are different than a position of the one or more light field cameras relative to the surgical site;
presenting a first image corresponding to the first virtual camera at a first display of the head-mounted display assembly, wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user and that is different than a point of view of the one or more light field cameras, and wherein the first display is viewable by the left eye of the user; and
presenting a second image corresponding to the second virtual camera at a second display of the head-mounted display assembly, wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user and that is different than the point of view of the one or more light field cameras, wherein the second display is viewable by the right eye of the user.
However in the same field of endeavor Adams discloses the deficient claim as follows: 
capturing light field data of a surgical site via one or more light field cameras [Fig. 1A; para. 0065: ‘the  image capturing device 107 is a light field camera (i.e. a plenoptic camera)’];
wherein the position of the first virtual camera and the position of the second virtual camera are different than a position of the one or more light field cameras relative to the surgical site;
presenting a first image [para. 0065: It’s obvious to refocus a plenoptic camera for a second image (i.e. a second virtual image)] corresponding to the first virtual camera at a first display of the head-mounted display assembly, wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user and that is different than a point of view of the one or more light field cameras, and wherein the first display is viewable by the left eye of the user; and
presenting a second image [para. 0065: It’s obvious to refocus a plenoptic camera for a second image (i.e. a second virtual image)] corresponding to the second virtual camera at a second display of the head-mounted display assembly, wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user and that is different than the point of view of the one or more light field cameras, wherein the second display is viewable by the right eye of the user.
Mizuno and Adams are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno and Adams as motivation to include plenoptic camera because a plenoptic camera is about the same cost as a conventional camera, but smaller by eliminating the focus assembly (Huston [US 2013/0222369: para. 0094-0095] provided in IDS filed on 05/26/2020).
Neither Mizuno nor Adams discloses explicitly the following claim limitations (emphasis added):
wherein the position of the first virtual camera and the position of the second virtual camera are different than a position of the one or more light field cameras relative to the surgical site;
presenting a first image corresponding to the first virtual camera at a first display of the head-mounted display assembly, wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user and that is different than a point of view of the one or more light field cameras, and wherein the first display is viewable by the left eye of the user; and
presenting a second image corresponding to the second virtual camera at a second display of the head-mounted display assembly, wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user and that is different than the point of view of the one or more light field cameras, wherein the second display is viewable by the right eye of the user.
However in the same field of endeavor Perwass discloses the deficient claim as follows: 
wherein the position of the first virtual camera and the position of the second virtual camera are different than [Fig. 4 shows the virtual image 341 of the object 340 is projected into multiple focused images on the photosensor plane 330 (image plane); Fig. 9, 10, 28, 31 show a virtual image Y0 is not the image plane I (i.e. the position of the virtual camera is different from the position of the plenoptic camera); para. 0044, 0068-0069] a position of the one or more light field cameras relative to the surgical site;
presenting a first image corresponding to the first virtual camera at a first display of the head-mounted display assembly, wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user and that is different than a point of view of the one or more light field cameras [Fig. 4 shows the virtual image 341 of the object 340 is projected into multiple focused images on the photosensor plane 330 (image plane); Fig. 9, 10, 28, 31 show a virtual image Y0 is not the image plane I; para. 0044, 0068-0069], and wherein the first display is viewable by the left eye of the user; and
presenting a second image corresponding to the second virtual camera at a second display of the head-mounted display assembly, wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user and that is different than the point of view of the one or more light field cameras [Fig. 4 shows the virtual image 341 of the object 340 is projected into multiple focused images on the photosensor plane 330 (image plane); Fig. 9, 10, 28, 31 show a virtual image Y0 is not the image plane I; para. 0044, 0068-0069], wherein the second display is viewable by the right eye of the user.
Mizuno, Adams and Perwass are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams and Perwass as motivation to include plenoptic camera because a plenoptic camera is about the same cost as a conventional camera, but smaller by eliminating the focus assembly (Huston [US 2013/0222369: para. 0094-0095] provided in IDS filed on 05/26/2020).


Regarding claim 41, Mizuno meets the claim limitations as follows: 
The method of claim 40 wherein the method further comprises tracking the position of the head-mounted display assembly relative to the surgical site to determine the position of the left and right eyes of the user [Fig. 29A; col. 21, ll. 48-65: ‘the HMD 208 has sensors 213a and 213b for detecting the orientations of the optical axes of the surgeon's eyes 212a and 212b’; Fig. 30A, 30B; col. 22, ll. 17-35: ‘determining the position of the eye (212a or 212b) and the center of the pupil (221a or 221b) and subsequently detecting the orientation of the optical axis of the eye from the positional relation between the eye and the center of the pupil’].


Regarding claim 43, Mizuno meets the claim limitations as follows:
The method of claim 40 wherein the method further comprises tracking the orientations of the left and right eyes of the user via at least one eye tracker positioned on the head-mounted display assembly [Fig. 29A; col. 21, ll. 48-65: ‘the HMD 208 has sensors 213a and 213b for detecting the orientations of the optical axes of the surgeon's eyes 212a and 212b’; Fig. 30A, 30B; col. 22, ll. 17-35: ‘determining the position of the eye (212a or 212b) and the center of the pupil (221a or 221b) and subsequently detecting the orientation of the optical axis of the eye from the positional relation between the eye and the center of the pupil’].	


Regarding claim 44, Mizuno meets the claim limitations set forth in claim 40.
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 40 wherein capturing the light field data includes capturing the light field data via at least one light field camera positioned on the head-mounted display.
However in the same field of endeavor Adams discloses the deficient claim as follows: 
wherein capturing the light field data includes capturing the light field data via at least one light field camera positioned on the head-mounted display [Fig. 1A; para. 0065: ‘the  image capturing device 107 is a light field camera (i.e. a plenoptic camera)’]
Mizuno and Adams are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno and Adams as motivation to include plenoptic camera on HMD for providing assessment of a local scene to a remote location [Adams: Abstract, Fig. 4A-4C].


Regarding claim 45, Mizuno meets the claim limitations as follows:
The method of claim 40 wherein capturing the light field data includes capturing the light field data via at least one light field camera spaced apart from the head-mounted display [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208].
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
wherein capturing the light field data includes capturing the light field data via at least one light field camera spaced apart from the head-mounted display.
However in the same field of endeavor Adams discloses the deficient claim as follows: 
wherein capturing the light field data includes capturing the light field data via at least one light field camera spaced apart from the head-mounted display [Fig. 1A; para. 0065: ‘the  image capturing device 107 is a light field camera (i.e. a plenoptic camera)’]
Mizuno and Adams are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams and Perwass as motivation to include plenoptic camera because a plenoptic camera is about the same cost as a conventional camera, but smaller by eliminating the focus assembly (Huston [US 2013/0222369: para. 0094-0095] provided in IDS filed on 05/26/2020).


Regarding claim 46, Mizuno meets the claim limitations as follows:
The method of claim 45 wherein the method further includes tracking (i.e. ‘the position thereof, indicated by the master arm 209’) [Fig. 31, 32 show the master arm 209; col. 20, ll. 40-67, col. 21, 22, col. 24; Fig. 34C: point Q1], relative to the surgical site, the position of the at least one light field camera (i.e. the master arm 209 has stereo cameras) [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208] spaced apart from the head-mounted display] spaced apart from the head-mounted display.


Regarding claim 47, Mizuno meets the claim limitations as follows:
The method of claim 40 wherein the capturing, processing, and presenting are dynamically updated in real-time [Abstract; Fig. 28; col. 21, ll. 30-66 describe the capturing, processing and controlling surgical manipulator system. Note: Mizuno does not recite “real-time”. However it is understood Mizuno discloses a surgical manipulator system operates in real-time].
Mizuno does not recite “real-time”.
However in the same field of endeavor Adams recites “real-time” as follows: 
wherein the capturing, processing, and presenting are dynamically updated in real-time [para. 0026, 0041, 0080: ‘near real-time’].
Mizuno and Adams are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno and Adams to understand a surgical manipulator system as a real-time system.


Regarding claim 48, Mizuno meets the claim limitations as follows:
The method of claim 40 wherein the method further comprises: tracking the position of a surgical tool (i.e. ‘the position thereof, indicated by the master arm 209’) [Fig. 31, 32 show the master arm 209; col. 20, ll. 40-67, col. 21, 22, col. 24; Fig. 34C: point Q1] relative to the surgical site [Fig. 1, 14, 15, 26-27, 33]; and based on the tracked position of the surgical tool, integrating image data of the surgical tool into the first and second images corresponding to the first and second virtual cameras [Fig. 29A: the virtual image 232’] such that the position of the surgical tool is viewable by the user [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208] spaced apart from the head-mounted display].


Regarding claim 49, all claim limitations are set forth as claim 40 in the method form and rejected as per discussion for claim 40.
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
wherein the method further comprises processing the light field data to form (a) a first spatial buffer around the first virtual camera and (b) a second spatial buffer around the second virtual camera.	
However in the same field of endeavor Perwass discloses the deficient claim as follows: 
further processing the light field data to form (a) a first spatial buffer around the first virtual camera [Fig. 7, 8 and 30 show a virtual camera lens as a spatial buffer] and (b) a second spatial buffer around the second virtual camera [Fig. 7, 8 and 30 show a virtual camera lens as a spatial buffer].	
Mizuno, Adams and Perwass are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams and Perwass as motivation to include spatial buffer around the virtual camera lens so as to increase focal depth and/or images can be digitally refocused [Perwass: para. 0002].


Regarding claim 50, Mizuno meets the claim limitations as follows: 
The method of claim 49 wherein the method further comprises: detecting movement of the head-mounted display assembly [Fig. 29A; col. 21, ll. 48-65: ‘the HMD 208 has sensors 213a and 213b for detecting the orientations of the optical axes of the surgeon's eyes 212a and 212b’; Fig. 30A, 30B; col. 22, ll. 17-35: ‘determining the position of the eye (212a or 212b) and the center of the pupil (221a or 221b) and subsequently detecting the orientation of the optical axis of the eye from the positional relation between the eye and the center of the pupil’]; and based on the detected movement, moving (a) the first virtual camera [Fig. 29A, 29B show an object 232 and virtual object 232’]   into the first spatial buffer and (b) the second virtual camera into the second spatial buffer such that viewpoint latency is reduced.
Neither Mizuno nor Adams discloses explicitly the following claim limitations (emphasis added):
wherein the method further comprises: detecting movement of the head-mounted display assembly; and based on the detected movement, moving (a) the first virtual camera into the first spatial buffer and (b) the second virtual camera into the second spatial buffer such that viewpoint latency is reduced. [Note: Mizuno discloses determining the position and orientation of the moving HMD].
However in the same field of endeavor Perwass discloses the deficient claim as follows: 
wherein the method further comprises: detecting movement of the head-mounted display assembly; and based on the detected movement, moving (a) the first virtual camera into the first spatial buffer [Fig. 7, 8 and 30 show a virtual camera lens as a spatial buffer] and (b) the second virtual camera into the second spatial buffer such that viewpoint latency is reduced [Fig. 7, 8 and 30 show a virtual camera lens as a spatial buffer].
Mizuno, Adams and Perwass are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams and Perwass as motivation to include spatial buffer around the virtual camera lens so as to increase focal depth and/or images can be digitally refocused [Perwass: para. 0002].


Regarding claim 51, Mizuno meets the claim limitations as follows:
The method of claim 49 wherein processing the light field data to render the first and second virtual cameras includes processing the light field data to render (a) the first virtual camera nearer to a target region of the surgical site than the position of the left eye of the user and (b) the second virtual camera nearer to the target region of the surgical site than the position of the right eye of the user [Fig. 28, 29A, 29B, 31A, 31B: disclosing 3D scope to capture light from ‘232’; col. 21, ll. 40-50; col. 25, ll. 61-65: ‘While wearing the HMD 208A and looking at the virtual image of the object displayed by the HMD 208A, a surgeon 210 operates the master manipulators 228a and 228b’].


Regarding claim 52, Mizuno meets the claim limitations as follows: 
A mediated-reality surgical visualization system, the system comprising: 

one or more light field cameras configured to capture light field data of a surgical site [See rejection of claim 40 limitation: ‘capturing light field data of a surgical site’]; 

a head-mounted display assembly configured to be worn by a user [Fig. 20: HMD 115; Fig. 28, 29: HMD 208], wherein the head-mounted display assembly includes (a) a first display viewable by the left eye of the user [Fig. 29: HMD 208; col. 20, ll. 40-60] and (b) a second display viewable by the right eye of the user [Fig. 29: HMD 208; col. 20, ll. 40-60]; and a computing device communicatively coupled to the one or more light field cameras [Fig. 2: MPU 33; Fig. 28: controller 207; Fig. 29] and the head-mounted display, wherein the computing device includes a memory containing computer-executable instructions and a processor for executing the computer-executable instructions contained in the memory, wherein the computer-executable instructions include instructions for receiving the light field data from the one or more light field cameras; 

processing the light field data to render (a) a first virtual camera based on the position and orientation of the left eye of the user relative to the surgical site and (b) a second virtual camera based on the position and orientation of the right eye of the user relative to the surgical site [See rejection of claim 40 limitation: ‘processing the light field data’], wherein the position of the first virtual camera and the position of the second virtual camera are different than a position of the one or more light field cameras relative to the surgical site [See rejection of claim 40 limitation: ‘wherein the position of the first virtual camera and the position of the second virtual camera …’]; 

presenting a first image corresponding to the first virtual camera at a first display of the head-mounted display assembly [See rejection of claim 40 limitation: ‘presenting a first image corresponding to the first virtual camera’], wherein the first image is of the surgical site from a point of view corresponding to the position of the left eye of the user, and wherein the first display is viewable by the left eye of the user and that is different than a point of view of the one or more
light field cameras; and 

presenting a second image corresponding to the second virtual camera at a second display of the head-mounted display assembly [See rejection of claim 40 limitation: ‘presenting a second image corresponding to the second virtual camera’], wherein the second image is of the surgical site from a point of view corresponding to the position of the right eye of the user, and wherein the second display is viewable by the right eye of the user and that is different than a point of view of the one or more light field cameras.
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
wherein the computing device includes a memory containing computer-executable instructions and a processor for executing the computer-executable instructions contained in the memory, wherein the computer-executable instructions include instructions for receiving the light field data from the one or more light field cameras.
However in the same field of endeavor Adams discloses the deficient claim as follows: 
wherein the computing device includes a memory containing computer-executable instructions [para. 0007: ‘The memory can have computer-executable instructions …’] and a processor for executing the computer-executable instructions contained in the memory, wherein the computer-executable instructions include instructions for receiving the light field data from the one or more light field cameras.
Mizuno, Adams and Perwass are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams and Perwass as motivation to include plenoptic camera because a plenoptic camera is about the same cost as a conventional camera, but smaller by eliminating the focus assembly (Huston [US 2013/0222369: para. 0094-0095] provided in IDS filed on 05/26/2020).


Regarding claim 54, Mizuno meets the claim limitations as follows:
The system of claim 52 wherein the head-mounted display assembly includes at least one eye tracker configured to track the orientations of the left and right eyes of the user [Fig. 29A; col. 21, ll. 48-65: ‘the HMD 208 has sensors 213a and 213b for detecting the orientations of the optical axes of the surgeon's eyes 212a and 212b’; Fig. 30A, 30B; col. 22, ll. 17-35: ‘determining the position of the eye (212a or 212b) and the center of the pupil (221a or 221b) and subsequently detecting the orientation of the optical axis of the eye from the positional relation between the eye and the center of the pupil’].	


Regarding claim 55, Mizuno meets the claim limitations as follows:
The system of claim 52 wherein at least one of the light field cameras is spaced apart from the head-mounted display [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208].	


Regarding claim 56, Mizuno meets the claim limitations as follows:
The system of claim 52 wherein the computer-executable instructions further include instructions for dynamically updating in real-time the receiving, processing, and presenting [Abstract; Fig. 28; col. 21, ll. 30-66 describe the capturing, processing and controlling surgical manipulator system. Note: Mizuno does not recite “real-time”. However it is understood Mizuno discloses a surgical manipulator system operates in real-time].
Mizuno does not recite “real-time”.
However in the same field of endeavor Adams recites “real-time” as follows: 
wherein the computer-executable instructions further include instructions for dynamically updating in real-time the receiving, processing, and presenting [para. 0026, 0041, 0080: ‘near real-time’].
Mizuno and Adams are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno and Adams to understand a surgical manipulator system as a real-time system.


Regarding claim 57, Mizuno meets the claim limitations as follows:
The system of claim 52, further comprising: a surgical tool (i.e. ‘the position thereof, indicated by the master arm 209’) [Fig. 31, 32 show the master arm 209; col. 20, ll. 40-67, col. 21, 22, col. 24; Fig. 34C: point Q1]; and a tracker [Fig. 2; col. 10] configured to track the position of the surgical tool relative to the surgical site [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208] spaced apart from the head-mounted display].


Regarding claim 58, Mizuno meets the claim limitations as follows (emphasis added):
The system of claim 52 wherein the computing device [Fig. 2; col. 10] is communicatively coupled to the tracker, and wherein the computer-executable instructions further include instructions for-- receiving position data from the tracker; and based on the position data, integrating image data of the surgical tool [Fig. 28, 29B show cameras 209a and 209b on the 3D scope 206 spaced apart from the HMD 208] spaced apart from the head-mounted display] into the first and second images corresponding to the first and second virtual cameras such that the position of the surgical tool is viewable by the user [Fig. 29A, 29B].


Regarding claim 59, Mizuno meets the claim limitations as follows: 
The system of claim 52 wherein the instructions for processing the light field data to render the first and second virtual cameras include instructions for processing the light field data to render (a) the first virtual camera nearer to a target region of the surgical site than the position of the left eye of the user and (b) the second virtual camera nearer to the target region of the surgical site than the position of the right eye of the user [Fig. 28, 29A, 29B, 31A, 31B: disclosing 3D scope to capture light from ‘232’; col. 21, ll. 40-50; col. 25, ll. 61-65: ‘While wearing the HMD 208A and looking at the virtual image of the object displayed by the HMD 208A, a surgeon 210 operates the master manipulators 228a and 228b’].



Claims 42 and 53 rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (“Mizuno”) [US Patent 5,876,325] in view of Adams (“Adams”) [U.S Patent Application Pub. 2015/0244903 A1] further in view of Perwass et al (“Perwass”) [US 2012/0050562 A1 provided by IDS filed on 11/07/2019] further in view of Bieger et al (“Bieger”) [US 2002/0077533 A1]

Regarding claim 42, Mizuno meets the claim limitations as follows: 
The method of claim 41 wherein tracking the position of the head-mounted display assembly includes tracking the position of the head-mounted display via a tracker [Fig. 20: a sense coil 117, 118; Fig. 30A: ‘218’; Fig. 30B: ‘220’] that is separate from the head-mounted display assembly.	
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
wherein tracking the position of the head-mounted display assembly includes tracking the position of the head-mounted display via a tracker that is separate from the head-mounted display assembly.	
However in the same field of endeavor Bieger discloses the deficient claim as follows: 
wherein tracking the position of the head-mounted display assembly (i.e. tracking the head of the surgeon) includes tracking the position of the head-mounted display via a tracker that is separate from the head-mounted display assembly [Fig. 2; para. 0028, 0036, 0040-0041 disclose ‘the spatial position and orientation of the head of the surgeon are also acquired with a stereo camera 12’ using ‘one or more reference markings 13’].	
Mizuno, Adams, Perwass and Bieger are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams, Perwass and Bieger as motivation to track the spatial position and orientation of the head of the surgeon at target location 8 [Bieger: Fig. 2; para. 0036].


Regarding claim 53, Mizuno meets the claim limitations as follows: 
The system of claim 52, further comprising a tracker that is separate from the head-mounted display assembly, wherein the tracker is configured to track the position of the head-mounted display assembly relative to the surgical site [Fig. 20: a sense coil 117, 118; Fig. 30A: ‘218’; Fig. 30B: ‘220’], wherein the computing device is communicatively coupled to the tracker, and wherein the computer-executable instructions further include instructions for receiving position data from the tracker; and determining the position of the left and right eyes of the user based on the position data [Fig. 29A; col. 21, ll. 48-65: ‘the HMD 208 has sensors 213a and 213b for detecting the orientations of the optical axes of the surgeon's eyes 212a and 212b’; Fig. 30A, 30B; col. 22, ll. 17-35: ‘determining the position of the eye (212a or 212b) and the center of the pupil (221a or 221b) and subsequently detecting the orientation of the optical axis of the eye from the positional relation between the eye and the center of the pupil’].
Mizuno does not disclose explicitly the following claim limitations (emphasis added):
further comprising a tracker that is separate from the head-mounted display assembly, wherein the tracker is configured to track the position of the head-mounted display assembly relative to the surgical site, wherein the computing device is communicatively coupled to the tracker, and wherein the computer-executable instructions further include instructions for receiving position data from the tracker; and determining the position of the left and right eyes of the user based on the position data.
However in the same field of endeavor Bieger discloses the deficient claim as follows: 
further comprising a tracker that is separate from the head-mounted display assembly (i.e. tracking the head of the surgeon), wherein the tracker is configured to track the position of the head-mounted display assembly relative to the surgical site [Fig. 2; para. 0028, 0036, 0040-0041 disclose ‘the spatial position and orientation of the head of the surgeon are also acquired with a stereo camera 12’ using ‘one or more reference markings 13’], wherein the computing device is communicatively coupled to the tracker [Fig. 2: control computer], and wherein the computer-executable instructions further include instructions for receiving position data from the tracker [Fig. 2: control computer 1]; and determining the position of the left and right eyes of the user based on the position data [Fig. 2: control computer 1; reference marking eye 14 looking at spot 8].
Mizuno, Adams, Perwass and Bieger are combinable because they are from the same field of HMD device applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Mizuno, Adams, Perwass and Bieger as motivation to track the spatial position and orientation of the head of the surgeon at target location 8 [Bieger: Fig. 2; para. 0036].



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488